The Piiesidiont,
delivered the opinion yf the Court:
Tisis is not the case of mutual accounts kept by the parties, and adjusted and settled from time to time; but the circumstances belonging to it present a case equally strong. The accounts were altogether kept by the several firms with which the plaintiff had dealings; but they were rendered to the plaintiff from year to year, from the year 17.93 to the year 1807, the balances struck, and additional credits given for short credits in the price of produce delivered by the plaintiff, interest, &c.; within which period, in 1806, he, in anger, left off his dealings; and in August, 1807, paid $ 700, which was nearly the balance of the account exhibited; from all which, it is strongly to be inferred, that the parties consented to them. However that might be, it was his duty to examine them; and if he had objections, to make them; the more especially, at the times when the firm with which he dealt was changed, and the balance carried to the books of the new firm, except in the last instance. These accounts, therefore, ought to be considered in the nature of mutual accounts, kept by the parties, and settled; and subject to the settled rule in such cases, that such accounts, after an unreasonable lapse of time, unexplained by circumstances, (which ought to be very strong,) are a bar to any future settlements. To keep them up, some of them for more than twenty years, and all of them for more than ten years, was an acquiescence on the part of the plaintiff, which ought not to be retracted.
Without agreeing, therefore, with the Chancellor, that the rendition of accounts by the merchant, from year to year, was a settlement of accounts, the Court is of opinion to affirm the decree.